DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I: Figures 5 and 5A (Claims 43-65) in the reply filed on 02/17/2021 is acknowledged.
Claims 46, 47, 55-58, 62, and 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species Figure 10, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2021.
Claims 49 and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species Figures 5B and 5C, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2021.
Claims 51-54 and 64 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species Figures 6, 6A, and 6B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/17/2021.
Claims 43-45, 48, 59-61, and 63 have been addressed below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43-45, 48, 59-61 and 63 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giuliano (US 8,860,396 B2).
Regarding Claim 43, Giuliano teaches in Figure 17 a charge pump setting, comprising: 
at least two auxiliary units (502, 506, 510) each having a high side capacitance section (CH) and a low side capacitance section (CL) each comprising at least one capacitive element [first auxiliary unit: C1 and C3; second auxiliary unit: C4 and C6], 
the high side capacitance section (CH) coupled between a high side terminal (H2, H6, H10) and a common side terminal (C2, C6, C10) [C1 and C4 are each coupled between a high side terminal Vin and a common side terminal through either C2 or C5], 
the low side capacitance section (CL) coupled between the common side terminal (C2, C6, C10) and a low side terminal (L2, L6, L10) [C3 and C6 are each 
each of the at least two auxiliary units (502, 506) configured to provide or receive a high side voltage across the high side capacitance section (CH) as well as to provide or receive a low side voltage across the low side capacitance section (CL) [based on the switches controlled by signals 1 and 2; see also Figures 18 and 19]; 
at least one interlace unit (504, 508, 512), an interlace unit (504) of the at least one interlace unit comprising a first series coupling of at least one first high side switching element (SH) and at least one first low side switching element (SL) [the two switches directly connected to C5], as well as a second series coupling of at least one second high side switching element (QH) and at least one second low side switching element (QL) [the two switches directly connected to C2], and 
the interlace unit (504) configured to generate a high operational state and a low operational state successively during a switching period [based on the switches controlled by signals 1 and 2; see also Figures 18 and 19]; and 
at least one topology (800, 802, 804), a topology (800) of the at least one topology constituted by an auxiliary unit being pre-coupled (502) to the interlace unit (504) and an auxiliary unit being post-coupled (506) to the interlace unit (504) [where the two auxiliary units are precoupled (C1 and C3) and post-coupled (C4 and C6) to the switches in the interlace unit], and 
both the auxiliary unit being pre-coupled (502) and the auxiliary unit being post-coupled (506) constituted to be two of the at least two auxiliary units (502, 506, 510) 
wherein during the high operational state of the switching period the at least one first high side switching element (SH) of the interlace unit (504) is configured to be conductive to couple the high side terminal (H2) of the auxiliary unit being pre-coupled (502) with the common side terminal (C6) of the auxiliary unit being post-coupled (506), and the at least one second low side switching element (QL) of the interlace unit (504) is configured to be conductive to couple the common side terminal (C2) of the auxiliary unit being pre-coupled (502) with the low side terminal (L6) of the auxiliary unit being post- coupled (506) [as operationally shown in Figure 18], 
whereas the at least one second high side switching element (QH) and the at least one first low side switching element (SL) of the interlace unit (504) are configured to be non-conductive, such that 
during the high operational state of the switching period the topology (800) comprises a parallel coupling of the high side capacitance section (CH) of the auxiliary unit being pre-coupled (502) with the low side capacitance section (CL) of the auxiliary unit being post-coupled (506) and comprises a series coupling of the low side capacitance section (CL) of the auxiliary unit being pre-coupled (502) with the low side capacitance section (CL) of the auxiliary unit being post-coupled (506) [as depicted in Figure 18], and 
during the low operational state of the switching period the at least one second high side switching element (QH) of the interlace unit (504) is configured to be conductive to couple the common side terminal (C2) of the auxiliary unit being pre- 
whereas the at least one first high side switching element (SH) and the at least one second low side switching element (QL) of the interlace unit (504) are configured to be non-conductive, such that during the low operational state of the switching period the topology (800) comprises a parallel coupling of the low side capacitance section (CL) of the auxiliary unit being pre-coupled (502) with the high side capacitance section (CH) of the auxiliary unit being post- coupled (506) and comprises a series coupling of the high side capacitance section (CH) of the auxiliary unit being pre-coupled (502) with the high side capacitance section (CH) of the auxiliary unit being post-coupled (506) [as depicted in Figure 19], and 
such that irrespective of a ratio between the high side voltage and the low side voltage of the auxiliary unit being pre-coupled (502) a summated voltage of the high side voltage across the high side capacitance section (CH) of the auxiliary unit being pre-coupled (502) and the high side voltage across the high side capacitance section (CH) of the auxiliary unit being post-coupled (506) during the high operational state of the switching period is balanced with a summated voltage of the low side voltage across the low side capacitance section (CL) of the auxiliary unit being pre-coupled (502) and the low side voltage across the low side capacitance section (CL) of the auxiliary unit 

Regarding Claim 44, Giuliano further teaches the charge pump setting, wherein the interlace unit (504) is configured to be responsive to at least one pulse modulated control signal emanated from a receiving component (Block 1), from a control component (Block 2) or from a combination thereof, and the at least one pulse modulated control signal is configured to generate the switching period repetitively associated with an operational switching frequency (where the switches in the interlace unit are controlled by signals 1 and 2, which alternatively operate, as further depicted in Figures 18 and 19).  

Regarding Claim 45, Giuliano further teaches the charge pump setting, wherein 
one or more capacitive elements of the at least one capacitive element of the high side capacitance section (CH) is a capacitor, a capacitor bank, a battery, a battery supply or a combination thereof coupled between the high side terminal (H2, H6, H10) and the common side terminal (C2, C6, C10) [C1 and C3 are both capacitors, each connected between a high side terminal Vin and a common side terminal through either C2 or C5], 
one or more capacitive elements of the at least one capacitive element of the low side capacitive section (CL) is a capacitor, a capacitor bank, a battery, a battery supply or a combination thereof coupled between the common side terminal (C2, C6, C10) and the low side terminal (L2, L6, L10) [C3 and C6 are both capacitors, each connected 

Regarding Claim 48, Giuliano further teaches the charge pump setting, wherein 
the at least one first high side switching element (SH) is coupled between a high pre side terminal (D4) and an interlink terminal (S4) [switch controlled by signal 1, as connected to C1 and C5], 
the at least one first low side switching element (SL) is coupled between the interlink terminal (S4) and a low pre side terminal (F4) [switch controlled by signal 2, as connected between C3 and C5], 
the at least one second high side switching element (QH) is coupled between a high post side terminal (G4) and an access terminal (Q4) [switch controlled by switch 2, as connected between C2 and C4], 
the at least one second low side switching element (QL) is coupled between the access terminal (Q4) and a low post side terminal (K4) [switch controlled by switch 1, as connected between C2 and C6], 
furthermore the auxiliary unit being pre-coupled (502) and the auxiliary unit being post-coupled (506) are coupled to the interlace unit (504) by means of the high post side terminal (G4) coupled to the high side terminal (H6) of the auxiliary unit being post-coupled (506), the access terminal (Q4) coupled to the common side terminal (C2) of the auxiliary unit being pre-coupled (502) [see capacitor and switch configuration within Figure 17], 

the high pre side terminal (D4) coupled to the high side terminal (H2) of the auxiliary unit being pre-coupled (502) [C1, as connected to Vin], 
the interlink terminal (S4) coupled to the common side terminal (C6) of the auxiliary unit being post-coupled (506), the low pre side terminal (F4) coupled to low side terminal (L2) of the auxiliary unit being pre-coupled (502), and the access terminal (Q4) as well as the interlink terminal (S4) may form an input, an output or a part thereof [as illustrated in Figures 17-19].  

Regarding Claims 59-61 and 63, Giuliano teaches in Figure 17 a system having a switching power converter, wherein the switching power converter comprises a charge pump setting according to claims 43, 44, 45, and 48, respectively (see claims 43, 44, 45 and 48 above).  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Rainer (US 10,224,803 B1) teaches a switched capacitor converter with compensation inductor in Figure 6, comprising at least two auxiliary units (first high side 120 and 122, first low side C_DC_BLK1, second high side 130, and second low side C_DC_BLKF1), at least one interlace unit (140, 146).

Vinciarelli (US 2008/0123374 A1) teaches adaptively configured and autoranging power converter arrays in Figure 5, comprising of at least two auxiliary units (first high side 212, first low side 215, second high side 222, second low side 225); at least one interlace unit (214a-214d and 224a-224d).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Diana J Cheng whose telephone number is (571)270-1197.  The examiner can normally be reached on Monday - Friday 9 am - 5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DIANA J. CHENG/Examiner, Art Unit 2849